Citation Nr: 0524339	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-15 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for ankylosing 
spondylitis secondary to service connected bilateral varicose 
veins.

3.  Entitlement to an increased evaluation for bilateral 
varicose veins, currently rated as 50 percent disabling.  

4.  Entitlement to a total disability rating for individual 
unemployability TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to May 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Boston, Massachusetts, Regional 
Office (RO).

The issues of service connection for pes planus and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Ankylosing spondylitis is not shown by competent evidence 
to be related to any service-connected disability.

2.  The veteran's varicose veins are manifested by swelling 
and pain bilaterally, aching with walking or prolonged 
standing, and distended varicosities of the medial side of 
both legs; there are no objective findings of subcutaneous 
induration, stasis pigmentation, eczema, persistent 
ulceration, or massive board-like edema with constant pain at 
rest.




CONCLUSIONS OF LAW

1.  The veteran is not shown to have ankylosing spondylitis, 
due to disease or injury, which was incurred in or aggravated 
by active military service, or service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for a disability evaluation in excess of 50 
percent for varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt " and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.    See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The veteran's claims for compensation for the disabilities at 
issue were received in March 2001 and August 2002.  The 
record reflects that he and his representative were provided 
with copies of the April 2002, July 2003 and February 2004 
rating decisions; the July 2002 and April 2004, statements of 
the case and the supplemental statements of the case issued 
in March 2004, and February 2005.  By way of these documents, 
the veteran was informed of the requirements for establishing 
service connection as well as the evidence needed to support 
his claim for an increased evaluation for varicose veins.  
Thus, these documents provided notice of the laws and 
regulations, the cumulative evidence already of record, and 
the reasons and bases for the determination made regarding 
the claims, which the Board construes as reasonably informing 
him of the information and evidence not of record that is 
necessary to substantiate his claims.

By letters dated in May 2003, November 2003, and August 2004 
the RO advised the veteran of the criteria for establishing 
his claims, the types of evidence necessary to prove each 
claim, the information necessary for VA to assist him in 
developing his claims, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letters suggested that he submit any evidence in 
his possession.  The letters also informed the veteran that 
at his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examinations.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claims, Social Security 
records, and the reports of VA examinations in February 2002 
and June 2003 have been obtained and associated with the 
claims file.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that has not been 
acted on.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims .  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Laws and Regulations for Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be established on a secondary 
basis for a disability, which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2004).  Any additional disability 
resulting from the aggravation of a non-service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  



Factual Background

The Board initially notes that the veteran does not contend 
that he has ankylosing spondylitis disability arising 
directly from his military service.  Rather, he contends that 
he has ankylosing spondylitis secondary to his service-
connected varicose veins.  The Board observes in passing that 
service medical records fail to reveal any significant 
ongoing spinal problems.

Post service medical records cover the period from 1958 to 
2004.  These medical records associated with the claims 
folder include a March 1973 VA hospitalization report that 
noted that the veteran was diagnosed with ankylosing 
spondylitis in November 1972 at a private hospital.  Also of 
record is a decision from the Social Security Administration 
(SSA).  It was found that the veteran had been disabled from 
ankylosing spondylitis since February 1971, according to SSA 
criteria.  Medical records accompany the disability 
determination and consist of reports from non-VA medical 
sources.  The remaining records show ongoing treatment for 
back pain.  

In February 2002 the veteran filed a claim for service 
connection for ankylosing spondylitis and underwent VA 
examination in June 2003.  Following examination of the 
veteran, the examiner concluded there was no apparent 
connection between the veteran's history of varicose veins 
and the ankylosing spondylitis.  

During a Compensation and Pension examination in August 2004 
an orthopedic surgeon reviewed the veteran's claims file in 
its entirety, took a detailed history of his service and 
post-service symptoms, and reviewed radiological and clinical 
findings.  Following examination of the veteran, he 
thereafter opined that the ankylosing spondylitis was neither 
caused by nor aggravated by his service-connected varicose 
veins.  The surgeon noted that the veteran did not complain 
of back pain during service, but some 15 years after service 
discharge.  The surgeon also noted that of all back pain 
problems, ankylosing spondylitis was the one most clearly 
related to genetic factors and it was unlikely that even as a 
paratrooper the veteran would have aggravated his tendency to 
develop ankylosing spondylitis in any regard.  

Analysis

As stated previously, the veteran maintains that he developed 
ankylosing spondylitis as a result of his service-connected 
varicose veins.  He does not contend that his low back 
disability began in service, or is directly related to his 
active service, nor is this shown by the record to be the 
case.  Rather, he has limited his argument to principles of 
secondary service connection.  As such, the Board will 
analyze the veteran's claim on that basis.

While post-service medical evidence shows complaints and 
treatment for ankylosing spondylitis, it fails to indicate 
that the veteran's service-connected varicose veins are 
related to it.  Post service VA and private medical treatment 
records show he first received treatment for low back pain in 
the early 1970s with no discussion regarding etiology.  
Moreover, the competent medical opinion in the record 
conclusively found no etiological relationship between the 
service-connected varicose veins and subsequent development 
of ankylosing spondylitis or worsening of it.  In rendering 
this opinion, the physician took into consideration the 
veteran's service medical records, previous medical history 
and medical evaluations  

The veteran is clearly of the opinion that his claimed 
ankylosing spondylitis is related to his service connected 
varicose veins.  However, he has not brought forth any 
medical evidence that would either refute the VA opinion or 
suggest a nexus between his claimed back disability and any 
service connected disability, and a layman such as the 
veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The competent 
medical opinion in the record conclusively found no 
etiological relationship between the service-connected 
varicose veins and subsequent development of ankylosing 
spondylitis.  Thus, the Board finds that there is no medical 
basis for holding that the veteran's claimed back disability 
and service-connected disability are etiologically or 
causally associated.  This also refutes any grant of service 
connection on the basis of Allen, which would be permitted if 
any service-connected disability caused aggravation of  the 
ankylosing spondylitis.

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, an SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S .C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2004), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  

Prior to January 12, 1998, the rating criteria for varicose 
veins was as follows:

712
0
Varicose veins:
Ratin
g

Pronounced; unilateral or bilateral, the findings 
of the severe condition with secondary 
involvement of the deep circulation, as 
demonstrated by Trendelenburg' s and Perthe's 
tests, with ulceration and pigmentation:
Bilateral
Unilateral




60
50

Severe; involving superficial veins above and 
below the knee, with involvement of the long 
saphenous, ranging over 2 cm. In diameter, marked 
distortion and sacculation, with edema and 
episodes of ulceration; no involvement of the 
deep circulation:
Bilateral
Unilateral




50
40

Moderately severe; involving superficial veins 
above and below the knee, with varicosities of 
the long saphenous, ranging in size from 1 to 2 
cm. in diameter, with symptoms of pain or 
cramping on exertion; no involvement of the deep 
circulation:
Bilateral
Unilateral




30
20

Moderate; varicosities of superficial veins below 
the knees, with symptoms of pain or cramping on 
exertion:
Bilateral or unilateral
Mild; or with no symptoms


10
0
38 C.F.R. § 4.104, Diagnostic Code 7120, prior to January 12, 
1998.  



The present rating criteria for varicose veins are evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7120 (2004):  

712
0
Varicose veins:
Ratin
g

With the following findings attributed to the 
effects of varicose veins:
 

Massive board-like edema with constant pain at 
rest
100

Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent 
ulceration
60

Persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration
40

Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning 
stasis pigmentation or eczema
20

Intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of 
extremity or compression hosiery
10

Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate 
each extremity separately and combine (under §4.25), using 
the bilateral factor (§4.26), if applicable.

Factual background

Historically, bilateral varicose veins are shown to have been 
manifested since the early 1950's during active service.  The 
record reflects that service connection for bilateral 
varicose veins was initially granted by rating action in 
August 1957.  A 10 percent evaluation was assigned.  The 
rating was increased to 30 percent in April 1958.  In April 
1973, a 50 percent rating was assigned for bilateral varicose 
veins, effective March 1973.  The 50 percent is a protected 
rating.  See 38 C.F.R. § 3.951 [a disability which has been 
continuously rated at any evaluation of disability for 20 or 
more years for compensation purposes under laws administered 
by the VA will not be reduced to less than such evaluation 
except upon a showing of fraud].

The veteran filed a claim for increase in March 2001.  On VA 
examination in February 2002, the present symptoms were 
swelling and pain bilaterally.  The veteran had aching with 
walking or prolonged standing.  He was wearing over-the-
counter knee high compression stockings and stated that he 
feels somewhat better wearing them.  However since his 
symptoms were primarily in the upper legs, he was unable to 
tolerate stockings all the way up.  He reported that a 
vascular surgeon told him that his condition could not be 
operated on.  He reported taking Vioxx for arthritis as well 
as vascular vein pain and occasionally Percocet.  Pulse 
examination revealed 2+ femorals, popliteals and dorsalis 
pedis and posterior tibialis and his feet were warm with good 
capillary refill.  There was no evidence of ankle swelling.  
He had distended varicosities on the medial side of both 
legs.  The thighs were much more prominent than the lower 
legs and were visible, with the veteran recumbent, from the 
groin to the knee.  There were oblique varicosities in the 
lower leg, most visible with the veteran standing, along the 
medial thigh and were clustered right below the knee on both 
sides.   There were no varicosities of the lesser saphenous 
vein detected and no evidence of chronic venous stasis 
disease.  

In April 2002, the RO assigned separate 20 percent ratings 
for varicose veins of each leg as permitted under the revised 
rating schedule.  Since only a 40 percent evaluation would 
result after combining the two 20 percent ratings, using the 
bilateral factor as required under the current regulation, 
the RO carried forward the 50 percent disability evaluation 
derived under the former regulation.  The RO noted that the 
greater benefit for the veteran was to continue the current 
50 percent evaluation under the old criteria.  

Analysis

Although the veteran's claim for an increased evaluation was 
submitted in March 2001, the July 2002 statement of the case 
reveals RO consideration of the increased rating claim under 
both the revised regulation pertaining to evaluation of 
varicose veins and the old regulation in effect prior to 
January 12, 1998.  38 C.F.R. § 4.104 Diagnostic Code 7120.  
It is apparent that evaluation of disability resulting from 
bilateral varicose veins under the current regulation 
requires a substantially different analysis from that which 
had been required under the former provision.  Unlike the 
former regulation, the revised Diagnostic Code 7120 
contemplates separate and distinct evaluations of both 
extremities affected by bilateral varicose veins.  The 
revised regulation further provides that both ratings are to 
be combined using the bilateral factor.  See 38 C.F.R. 
§§ 4.25, 4.26 (2004).

As noted above, the RO assigned a 50 percent for bilateral 
varicose veins effective under the old criteria.  This 50 
percent rating is a higher evaluation than the current 
separate 20 percent ratings for each leg.  The Board notes 
that the current rating criteria do not provide for a 50 
percent rating for varicose veins.  Nonetheless, a 
readjustment to the rating schedule shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  38 C.F.R. 
§ 3.951(a) (2004).  

Therefore, in order to be granted an increased rating under 
the new rating criteria the veteran's disabilities would have 
to meet the 40 percent criteria to be awarded a higher rating 
than the 50 percent granted above.  However, the Board finds 
that an increased evaluation is not warranted for either of 
the veteran's service-connected varicose vein disabilities.  
A 40 percent rating requires a showing of persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  As discussed above, the 2002 VA 
examination report failed to reveal any lower extremity 
ulceration or eczema.  Likewise, stasis pigmentation has not 
been shown.  The medical evidence shows that the veteran 
controls his edema by wearing support hose.  Also, other than 
the 2002 VA examination, the veteran is not shown to have 
sought regular outpatient treatment for his varicose veins.  
Therefore, the current manifestations of the bilateral lower 
extremity varicose veins, lower extremity pain and swelling, 
do not equate with or approximate the schedular rating 
criteria for more than a 20 percent disability evaluation 
under the current criteria.  

The Board also finds that there is no competent evidence of 
record, which indicates that the veteran's service-connected 
varicose veins have caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).  While there is clearly some 
limitation placed upon the veteran's ability to perform 
prolonged standing or other exertional activity, these 
limitations are adequately and fairly evaluated in the 
presently assigned 50 percent evaluation.

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 50 
percent is not warranted.  Therefore a preponderance of the 
evidence is against the veteran's claim and the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for ankylosing spondylitis 
is denied.

Entitlement to an increased evaluation for varicose veins is 
denied.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its July 2004 remand has 
not been performed.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (Court), concluded that the Board had erred when it 
considered a claim when the RO had not conformed to the 
dictates of the earlier Board remand.  

The Board, in its 2004 Remand, asked the RO to schedule the 
veteran for a VA examination.  Specifically, the VA examiner 
conducting this evaluation was to review the entire claims 
file and determine whether the veteran's pre-existing 
bilateral pes planus was aggravated during service.  Pursuant 
to the Board's request, the veteran underwent a VA 
examination in August 2004.  However, the examiner failed to 
provide the requested opinion as to whether or not the pre-
existing pes planus became appreciably worse during service 
beyond its natural progression.  In addition, although the 
medical opinion concludes that there is no relationship 
between the veteran's pes planus and service, in this 
particular instance the opinion is not shown to have been 
based on a review of service medical records of the veteran.  
Hence the VA examination report clearly was not responsive to 
the remand order.

The Board also notes that in a recent opinion, General 
Counsel held in part, that 38 C.F.R. § 3.304(b) is 
inconsistent with 38 U.S.C. § 1111 to the extent that it 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  The General 
Counsel indicated that in order to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, the VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The General Counsel 
indicated that the claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  The General Counsel held that section 3.304(b) is 
therefore invalid and should not be followed.  VAOPGCPREC 3-
2003 (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).

Lastly, the Board, in its July 2004 Remand, specifically 
requested, that the RO advise the veteran of the information 
and evidence necessary to substantiate his deferred TDIU 
claim as found in 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  
However, the RO's August 2004 correspondence to the veteran 
still does not adequately address the VCAA notice and duty to 
assist provisions as they pertain to the TDIU claim currently 
on appeal, to include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, requiring the VA to explain 
what evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Rather, the letter 
sent to the veteran appears to be a standard form letter, and 
addresses the issue of evidence needed to establish service 
connection and an increased evaluation.  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The Board deeply regrets the further delay, however, existing 
law and regulations mandate a return of this file to the RO 
for due process consideration.  In view of the forgoing, the 
case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
TDIU claim.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabilities and 
entitlement at issue, is not acceptable.   
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  
After the veteran and his representative 
have been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide that names, 
addresses and dates of treatment by any 
health care providers, VA or non-VA, 
which treated him for pes planus.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and given the opportunity to 
provide any missing records themselves.  

3.  The veteran should be afforded a VA 
examination to determine whether 
bilateral pes planus is at least as 
likely as not to have been aggravated by 
his active military service ( aggravation 
for VA compensation benefits purposes is 
the chronic worsening of an underlying 
condition as opposed to a temporary 
flare-up of symptoms).  The claims folder 
must be made available to the physician 
for review before the examination and 
review of such should be cited in the 
examination report.  The physician should 
be sure to cite specific evidence of 
record in expressing an opinion as to 
whether the veteran's current pes planus, 
underwent a permanent increase in 
disability during service, other than 
that which was to be expected in 
accordance with the natural progression 
of the disease.

If the veteran does not currently have 
pes planus, which could be regarded as 
having been aggravated while the veteran 
was in service, the physician must 
specifically so indicate.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions of 
the physician should reflect review of 
the claims folder, and the discussion of 
pertinent evidence such as service 
medical records.  If the examiner agrees 
or disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
The RO should determine whether the 
veteran meets the rating criteria for 
TDIU set forth in 38 C.F.R. §§  4.15, or 
4.16(a).  The RO should also determine 
whether the veteran is precluded, solely 
by service-connected disabilities, from 
following a substantially gainful 
occupation and, if he is so precluded, 
assign TDIU, if appropriate.

6.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


